Case: 21-1972   Document: 47     Page: 1   Filed: 05/25/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  AFGE LOCAL 3438,
                      Petitioner

                            v.

       SOCIAL SECURITY ADMINISTRATION,
                     Respondent
               ______________________

                       2021-1972
                 ______________________

    Petition for review of an arbitrator’s decision in No.
 200417-05577 by Edward M. Davidson.
                  ______________________

                 Decided: May 25, 2022
                 ______________________

    PETER HARRIS, Music City Disability LLC, Nashville,
 TN, argued for petitioner.

     MILES KARSON, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent. Also represented by BRIAN
 M. BOYNTON, TARA K. HOGAN, PATRICIA M. MCCARTHY.
                  ______________________

     Before LOURIE, REYNA, and CHEN, Circuit Judges.
Case: 21-1972      Document: 47     Page: 2   Filed: 05/25/2022




 2                                      AFGE LOCAL 3438   v. SSA



     Opinion for the court filed by Circuit Judge LOURIE, in
           which REYNA and CHEN, Circuit Judges, join.
          Additional views filed by Circuit Judge REYNA.
 LOURIE, Circuit Judge.
     AFGE Local 3438 (“AFGE”) appeals from an arbitra-
 tion decision denying its request for attorney fees. AFGE
 Local 3438 v. Soc. Sec. Admin., No. 200417-05577 (Mar. 18,
 2021) (Davidson, Arb.) (decision available at J.A. 30–32)
 (“Arbitration Decision”). Because AFGE does not have
 standing to appeal that denial, we dismiss this appeal for
 lack of jurisdiction.
                         BACKGROUND
     Sarah Kidwell is a claims specialist at the Social Secu-
 rity Administration (“SSA”). In November 2019, the
 agency indefinitely suspended Kidwell based on allega-
 tions that she violated policies prohibiting transfer of con-
 fidential information to others, in this case, to her father.
      Under 5 U.S.C. § 7121(e)(1), a government employee
 may challenge a disciplinary action by appealing to the
 Merit Systems Protection Board (the “Board”). Alterna-
 tively, if the employee is represented by a collective bar-
 gaining agreement containing a provision for a grievance
 process, the employee may appeal to an arbitrator using
 the negotiated grievance procedure. Kidwell elected to
 have her grievance heard through binding arbitration in
 accordance with a collective bargaining agreement with
 AFGE. She was represented in that proceeding by AFGE.
 The arbitrator found in Kidwell’s favor, concluding that the
 SSA imposed the penalty “without meeting the burden of
 reasonable cause and in contravention of its own past prac-
 tice.” J.A. 9.
     After Kidwell prevailed on the merits, AFGE filed a re-
 quest for attorney fees pursuant to the Back Pay Act. See
 5 U.C.S. § 5596; see also 5 U.S.C. § 7701(g). The Back Pay
Case: 21-1972      Document: 47     Page: 3   Filed: 05/25/2022




 AFGE LOCAL 3438   v. SSA                                   3



 Act “authorizes ‘reasonable attorney fees’ when an agency
 employee has prevailed, and the fees are warranted in the
 interest of justice.” Raney v. Federal Bureau of Prisons,
 222 F.3d 927, 930 (Fed. Cir. 2000).
     The arbitrator denied AFGE’s motion for attorney fees.
 He found that the SSA’s “disciplinary decision was prema-
 ture[,]” and therefore reversed the decision; hence he con-
 cluded that Kidwell was the prevailing party. Arbitration
 Decision at J.A. 32. But he also determined that payment
 of attorney fees was not warranted in the interest of justice
 because the agency’s issuance of its indefinite suspension
 was “not prohibited or meritless” and “there was sufficient
 evidence to conclude [that Kidwell] likely violated the
 [a]gency’s internal policies on distribution of [personally
 identifiable information].” Id. AFGE appealed.
                            DISCUSSION
     Our review in this case is governed by a combination of
 5 U.S.C. § 7703(a)(1) and 5 U.S.C. § 7121(f). 5 U.S.C.
 § 7703(a)(1) states that “[a]ny employee or applicant for
 employment adversely affected or aggrieved by a final or-
 der or decision of the Merit Systems Protection Board may
 obtain judicial review of the order or decision.” 5 U.S.C.
 § 7121(f) states that § 7703 “shall apply to the award of an
 arbitrator in the same manner and under the same condi-
 tions as if the matter had been decided by the Board.” See
 Dunn v. Dept. of Veterans Affairs, 98 F.3d 1308, 1311 (Fed.
 Cir. 1996) (“This court reviews an arbitrator’s decision ‘in
 the same manner’ as decisions of the Merit Systems Pro-
 tection Board.”).
     As a prerequisite to our exercise of jurisdiction, we
 must consider whether AFGE has standing to appeal from
 the Arbitration Decision before reaching the merits.
    AFGE contends that it has associational standing to
 pursue its interest on behalf of its members. “[T]he Su-
 preme Court has recognized that an association may have
Case: 21-1972     Document: 47      Page: 4    Filed: 05/25/2022




 4                                      AFGE LOCAL 3438   v. SSA



 standing to assert the claims of its members, even where
 the association itself has not suffered injury from the chal-
 lenged action.” Reid, 793 F.2d at 279. To succeed, AFGE
 argues that it must only prove (1) “its members would oth-
 erwise have standing to sue in their own right,” (2) “the
 interests it seeks to protect are germane to [its] purpose,”
 and (3) “neither the claim asserted nor the relief requested
 requires the participation of individual members in the
 lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432
 U.S. 333, 343 (1977). AFGE argues that it satisfies the
 three prongs of the Hunt test. AFGE argues that (1) Kid-
 well could “as a client sue for the denial of attorney fees,”
 (2) “the issue of obtaining attorney fees paid for by AFGE
 on behalf of its members is germane to its representational
 functions,” and (3) “members of a labor organization do not
 need to be personally involved in litigating over an [a]ttor-
 ney fee dispute that was paid for by the organization be-
 cause the [a]ttorney fee matter provides no personal stake
 for them . . . .” Appellant’s Reply Br. 11–12.
       AFGE also argues that this court should reject “a lit-
 eral statutory construction” of 5 U.S.C. § 7703(a)(1). Id. at
 6. AFGE argues that “to rule that a union does not have
 standing to pursue review of a denial of attorney fees,
 which were paid by the union, not the employee, would lead
 to [an] absurd result or otherwise fly in the face of legisla-
 tive intent and be in direct opposition to clearly defined law
 . . . .” Id. at 4.
     We conclude that we do not have jurisdiction to hear
 this appeal. We are bound both by the statute, and by our
 precedent interpreting that statute.
     We analyzed the governing statute, 5 U.S.C.
 § 7703(a)(1), in Reid. We concluded that “Congress, in us-
 ing the term ‘employee’ in § 7703(a)(1) and in defining that
 term to mean an individual, has exercised its legislative
 prerogative to impose a prudential limitation on the exer-
 cise of this court’s jurisdiction over adverse decisions of the
Case: 21-1972      Document: 47    Page: 5    Filed: 05/25/2022




 AFGE LOCAL 3438   v. SSA                                    5



 MSPB.” Reid, 793 F.2d at 284. “Since the right of appellate
 review under § 7703(a)(1) is phrased in terms of ‘any em-
 ployee or applicant for employment,’ the logical conclusion
 is that Congress intended to narrowly circumscribe the
 party who may initiate appellate review . . . .” Id. at 283.
 AFGE is admittedly neither an employee nor an applicant
 for employment, and thus cannot seek review of the Arbi-
 tration Decision on its own behalf. Notably, Kidwell did
 not herself appeal for attorney fees as she did not pay them.
     We followed up the Reid decision with nonprecedential
 decisions in Senior Executives Association and Tierney. See
 Senior Execs. Ass’n v. Office of Personnel Mgmt., 1997 U.S.
 App. Lexis 10023 (Fed. Cir. 1997); Tierney v. Immigration
 and Naturalization Serv., 75 Fed. App’x 756 (Fed. Cir.
 2003). While our decision here, and in Reid, may be unsat-
 isfactory to some, our role is to follow a statute and our
 precedent. As we explained in Reid, “[t]he remedy for any
 dissatisfaction with the results in particular cases lies with
 Congress and not this court. Congress may amend the stat-
 ute, we may not.” Reid, 793 F.2d at 284 (citations omitted).
     In addition to the clear statute and established prece-
 dent, AFGE failed to demonstrate that it fulfills the Hunt
 prerequisites for associational standing. With regard to
 Hunt’s first prong, AFGE failed to explain how Kidwell
 would have standing to appeal. On the contrary, AFGE
 stated that if “the Union simply named the employee as the
 petitioner, not only would that be unethical (as the em-
 ployee is not a real party at interest as they have paid no
 [a]ttorney fees whatsoever and have no personal stake in
 the outcome either way) it would present [a] further ethical
 dilemma regarding the sharing of fees with non-attorneys
 and put the Union in [an] untenable position . . . .” Appel-
 lant’s Reply Br. 8. AFGE concedes that the attorney fees
 at issue here were paid by AFGE. See, e.g., id. at 2–3.
 Thus, AFGE’s statements contradict its argument that
 Kidwell would have standing to appeal from the Arbitra-
 tion Decision. Since AFGE failed to satisfy the first prong
Case: 21-1972    Document: 47       Page: 6   Filed: 05/25/2022




 6                                     AFGE LOCAL 3438   v. SSA



 of the Hunt test for associational standing, we do not need
 to address the second and third prongs. Finally, we note
 that Hunt, although a decision of the Supreme Court, was
 not decided in the face of a clear statute limiting the right
 to an appeal for attorney fees, as this one was.
    Accordingly, we lack jurisdiction over AFGE’s appeal,
 and therefore do not evaluate the merits of the Arbitration
 Decision denying AFGE’s request for attorney fees.
                        CONCLUSION
    We have considered AFGE’s remaining arguments, but
 we find them unpersuasive. For the reasons discussed
 above, we dismiss this appeal for lack of jurisdiction.
                        DISMISSED
                            COSTS
 No costs.
Case: 21-1972    Document: 47     Page: 7    Filed: 05/25/2022




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   AFGE LOCAL 3438,
                       Petitioner

                             v.

       SOCIAL SECURITY ADMINISTRATION,
                     Respondent
               ______________________

                        2021-1972
                  ______________________

    Petition for review of an arbitrator's decision in No.
 200417-05577 by Edward M. Davidson.
                  ______________________

 REYNA, Circuit Judge, additional views.
     I write separately to express my belief that the statu-
 tory scheme surrounding appeals of arbitration decisions
 in federal employee grievances leads to the absurd result
 that while only a union may invoke binding arbitration, the
 same union lacks standing to appeal the result of that ar-
 bitration.
     I agree that we do not have jurisdiction to hear AFGE
 Local 3438’s (“AFGE”) appeal in this case. Under 5 U.S.C.
 § 7121(e)(1), a federal employee has the option to pursue
 arbitration of a grievance or an appeal before the Merit
 Systems Protection Board (the “Board”). If the result of the
 arbitration is appealed, judicial review is provided in the
Case: 21-1972     Document: 47      Page: 8     Filed: 05/25/2022




 2                                       AFGE LOCAL 3438   v. SSA



 same manner and under the same conditions as a Board
 appeal. 5 U.S.C. § 7121(f).
      Only individuals can appeal Board decisions. The stat-
 ute provides that “[a]n employee or applicant for employ-
 ment” may appeal for judicial review of a Board decision.
 5 U.S.C. § 7703(a)(1). We interpret the term “employee” to
 mean an individual and not a union. Reid v. Dep’t of Com-
 merce, 793 F.2d 277, 282 (Fed. Cir. 1986). As a result, only
 an individual may appeal an arbitration decision, not a un-
 ion.
     But only a union may invoke binding arbitration to re-
 solve an employee grievance. 5 U.S.C. § 7121(b)(1)(C)(iii);
 Reid, 793 F.2d at 282; Am. Fed’n of Gov’t Emps., Council of
 Prison Locs., Loc. 1286 v. U.S. Dep’t of Justice, 738 F.2d
 742, 745 (6th Cir. 1984)). This statutory scheme concern-
 ing arbitration appeals yields an absurd result. If a union
 is required to invoke binding arbitration, then the union
 should have standing to appeal the subsequent decision to
 this court. For example, here, AFGE is required to invoke
 binding arbitration but prohibited from appealing the arbi-
 tration decision.
     There apparently are two avenues for fixing this
 Catch 22 result—through Congress or through this court.
 “Congress may amend the statute; we may not.” Griffin
 v. Oceanic Contractors, Inc., 458 U.S. 564, 576 (1982). See
 also Am. Fed’n of Gov’t Emps., 738 F.2d at 747–48; Con-
 sumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S.
 102, 123–24 (1980); Reiter v. Sonotone Corp., 442 U.S. 330,
 344–45 (1979). Section 7121(f) provides that arbitration
 decisions are appealed in the same manner as Board deci-
 sions. A key Congressional amendment to this provision
 that would allow a union to appeal arbitration decisions
 would rectify the problem seen in this case.
      The other possible avenue for addressing this problem
 is for this court to revisit its decision in Reid. This court is
 limited to enforcing a statute “according to its
Case: 21-1972      Document: 47    Page: 9    Filed: 05/25/2022




 AFGE LOCAL 3438   v. SSA                                   3



 terms . . . unless a literal interpretation would lead to an
 incongruous result.” Reid, 793 F.2d at 281. The current
 statutory scheme produces an incongruous result.
       In Reid, we reasoned that because a union has no
 right to represent an employee before the Board, a union
 also has no right to represent an employee before this
 court. Reid, 793 F.2d at 283 (citing S.Rep. No. 969, 95th
 Cong., 2d Sess. 102–03). We explained that employees can
 choose between appealing grievances to the Board or using
 the negotiated procedure. An employee that chooses the
 negotiated procedure can be represented only by a union.
 Id. An employee that chooses to appeal to the Board may
 choose their representative. Id. Thus, we reasoned, a un-
 ion has neither a right nor an obligation to represent an
 employee before the Board. Because a union does not have
 an independent right to represent an employee before the
 Board, it “would be anomalous to conclude that a union
 nevertheless has standing to appeal from the [Board] to
 this court under § 7703(a)(1).” Reid, 793 F.2d at 283.
     But the anomaly now is that a union has a right and
 an obligation to represent an employee in arbitration pro-
 ceedings but does not have standing to appeal the result.
 Further, it is anomalous that an employee cannot invoke
 binding arbitration but nevertheless has standing to ap-
 peal. Obviously, we cannot amend the statute. And given
 our decision in Reid, this court would be reluctant, and per-
 haps correctly so, to revisit this issue. At the end of the
 day, these anomalies are the necessary result of the statu-
 tory scheme created by Congress and must be corrected, if
 at all, by Congress.